PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant, a sergeant in of the West Virginia State Police, seeks $159.98 for the loss of his eye glasses which occurred during a high speed chase on Interstate-79. He was attempting to lean out of the State Police vehicle to motion the driver of the motor cycle to pull over when his glasses were blown by the wind. A search for the glasses was futile. In its Answer, the respondent admits the validity of the claim and the amount, but states that it does not have a fiscal account from which to reimburse its employees for property losses such as that experienced by the claimant.
In view of the foregoing, the Court makes an award in the amount of $159.98.
Award of $159.98.